Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-17-00290-CV

                                  In the Interest of D.M.O.

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00385
                       Honorable Stephani A. Walsh, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause is REMANDED to the trial court for a new trial. It is ORDERED that
costs of this appeal are taxed against Appellees.

       SIGNED March 21, 2018.


                                                _____________________________
                                                Irene Rios, Justice